[Cite as State v. Warwick, 2018-Ohio-139.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                             PREBLE COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :     CASE NO. CA2017-01-001

                                                   :           OPINION
    - vs -                                                      1/16/2018
                                                   :

CHRISTY LYNN WARWICK,                              :

        Defendant-Appellant.                       :



       CRIMINAL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                           Case No. 16-CR-12010



Martin P. Votel, Preble County Court of Common Pleas, Valerie Sargent-Wood, Preble
County Courthouse, 101 East Main Street, Eaton, Ohio 45320, for plaintiff-appellee

Muenchenbach Law Office, LLC, Brian A. Muenchenbach, 309 North Barron Street, Eaton,
Ohio 45320, for defendant-appellant



        HENDRICKSON, P.J.

        {¶ 1} Defendant-appellant, Christy Lynn Warwick, appeals from the sentence she

received in the Preble County Court of Common Pleas following her guilty plea to

endangering children and involuntary manslaughter. For the reasons set forth below, we

affirm her sentence.

        {¶ 2} In May 2016, appellant was arrested and indicted on one count of endangering
                                                                      Preble CA2017-01-001

children in violation of R.C. 2919.22(A), a felony of the third degree, and one count of

involuntary manslaughter in violation of R.C. 2903.04(A), a felony of the first degree. The

charges arose out of the death of appellant's infant son, Sylas, who was 21 months old at the

time of his death on December 14, 2015.

       {¶ 3} Sylas was born drug dependent in February 2014, as a result of appellant's

ongoing drug abuse. At the time of his birth, Sylas was removed from appellant's care by

Children Services and placed in a foster home. In May 2015, Sylas was returned to

appellant's care, and in September 2015, Children Services closed its case involving Sylas

and appellant. Less than three months later, on December 13, 2015, Sylas was transported

by an ambulance to a Preble County emergency room after appellant called 9-1-1 upon

finding Sylas unresponsive in her home. Sylas was then careflighted to Dayton Children's

Hospital, where he was determined to be nonresponsive and in a vegetative state. He was

malnourished, had significant head trauma, and his body was covered with bruises and burn

marks. Sylas died shortly after being admitted to Dayton Children's Hospital.

       {¶ 4} On October 24, 2016, appellant pled guilty as charged to child endangering and

involuntary manslaughter. The trial court accepted appellant's plea, set the matter for

sentencing, and ordered that a presentence investigation report ("PSI") be prepared.

       {¶ 5} Appellant appeared for sentencing on November 30, 2016. To provide some

context for the court as to the nature and severity of appellant's crimes, the state called Dr.

Lori Vavul-Roediger, the medical director for the Department of Child Advocacy at Dayton

Children's Hospital. Dr. Vavul-Roediger had performed a medical evaluation on Sylas on

December 13, 2015, and rendered an expert opinion as to the cause and nature of Sylas'

injuries. Dr. Vavul-Roediger wrote a report detailing her findings, and this report was

provided to the trial court.

       {¶ 6} Dr. Vavul-Roediger testified that Sylas arrived at the hospital malnourished and
                                              -2-
                                                                        Preble CA2017-01-001

weighing only 9.8 kilograms, or 21.6 pounds. Sylas had extensive injuries to his mouth, as

he was missing a central incisor, his upper gum line was open and had a clot of blood, and

his lower lip and gum line were injured and oozing blood. Dr. Vavul-Roediger opined that the

oral injuries were caused by a "very violent, forceful, blunt trauma to the child's oral cavity."

Sylas also had significant head trauma, including an acute subdural hemorrhage and

extensive cerebral swelling, which Dr. Vavul-Roediger opined resulted from multiple blows to

his head. Dr. Vavul-Roediger also observed bruising to Sylas' ears, forehead, jaw, chin,

back, legs, and arms, as well as healing or healed burn marks to Sylas' back and his

scrotum. Skeletal x-rays showed healing and acute fractures to Sylas' jaw, collarbone, and

ribs and compressive injuries to his spinal column.

       {¶ 7} Dr. Vavul-Roediger spoke with appellant after examining Sylas. Appellant told

Dr. Vavul-Roediger that Sylas had not seen a doctor since April 2015. Appellant informed Dr.

Vavul-Roediger that Sylas had harmed himself by banging his head on various objects.

Appellant also commented that Sylas had become thinner recently, but appellant attributed

this to Sylas growing taller. Appellant stated Sylas ate all the time and had to be stopped

from over eating as he would eat until he vomited.

       {¶ 8} Appellant informed Dr. Vavul-Roediger that she made three videos of Sylas on

her cellphone on December 6, 2015 to show the injuries Sylas had inflicted on himself.

These videos were played at the sentencing hearing. After viewing the videos, Dr. Vavul-

Roediger testified that Sylas "appear[ed] malnourished * * * appear[ed] to be clearly acutely

distressed * * * [and] clearly non-responsive to the adult who [was] taping and continue[d] to

tape while he [stood], essentially, motionless and crie[d]." Dr. Vavul-Roediger stated Sylas'

injuries were "extremely" and "exorbitantly" uncommon of injuries sustained from self-induced

"head-banging." Rather, given the severity and type of injuries Sylas experienced, Dr. Vavul-

Roediger opined that Sylas was "unfortunately, physically abused and died as a result of the

                                               -3-
                                                                    Preble CA2017-01-001

physical maltreatment he sustained."

      {¶ 9} In addition to Dr. Vavul-Roediger's testimony, and the three December 6, 2015

videos taken from appellant's phone, the state also introduced a video of Sylas that was

taken by his former foster parents. The video depicted a healthy 11-month-old Sylas.

Following the presentation of this video, the state asked the trial court to impose maximum,

consecutive sentences on appellant.

      {¶ 10} Appellant declined the opportunity to speak at sentencing, but defense counsel

spoke on her behalf. Defense counsel noted appellant had substance abuse issues and had

been diagnosed with post-traumatic stress disorder and an adjustment disorder with

depressive mood. Defense counsel stated that although appellant denied intentionally

harming Sylas, she took responsibility for her recklessness in caring for her son and was

"deeply remorseful" that she did not provide or seek better care for Sylas.

      {¶ 11} After considering the information presented at the sentencing hearing,

sentencing memoranda prepared by the parties, a letter submitted by appellant's daughter,

and the PSI, the trial court determined that the presumption of a prison term had not been

overcome. The court sentenced appellant to a nine-year prison term on the involuntary

manslaughter charge, which was run concurrently to a three-year prison term on the

endangering children charge.

      {¶ 12} Appellant appealed her sentence, raising two assignments of error.

      {¶ 13} Assignment of Error No. 1:

      {¶ 14} DEFENDANT-APPELLANT WAS DENIED HER DUE PROCESS RIGHTS AND

THE TRIAL COURT VIOLATED THE MANDATORY REQUIREMENT OF R.C. 2951.03

WHEN IT SENTENCED DEFENDANT-APPELLANT WITHOUT PROVIDING HER OR HER

COUNSEL ANY ACCESS TO THE PRESENTENCE REPORT.

      {¶ 15} In her first assignment of error, appellant argues she was denied due process
                                            -4-
                                                                        Preble CA2017-01-001

and her rights under R.C. 2951.03 were violated when the trial court sentenced her without

providing her with a copy of the PSI.

       {¶ 16} "A PSI report serves to inform the sentencing judge of relevant aspects of the

defendant's history, so that the court will sentence the defendant in an informed, responsible,

and fair manner." State v. Posey, 6th Dist. Ottawa No. OT-10-044, 2012-Ohio-1108, ¶ 4,

citing State v. Liming, 2d Dist. Greene No. 03CA43, 2004-Ohio-168, ¶ 41. The PSI report

and its contents are governed by Crim.R. 32.2 and R.C. 2951.03.

       {¶ 17} Crim.R. 32.2 provides that in felony cases "[u]nless the defendant and the

prosecutor * * * agree to waive the presentence investigation report, the court shall * * * order

a presentence investigation and report before imposing community control sanctions or

granting probation."

       {¶ 18} R.C. 2951.03(B)(1) provides that if a PSI is prepared, "the court, at a

reasonable time before imposing sentence, shall permit the defendant or the defendant's

counsel to read the report." However, neither the defendant nor defense counsel are

permitted to read any recommendation as to the sentence, any diagnostic opinions that the

court believes might seriously disrupt a program of rehabilitation for the defendant, any

sources of information obtained upon a promise of confidentiality, or any other information

that if disclosed might result in harm, physical or otherwise, to the defendant or any other

person. R.C. 2951.03(B)(1)(a)-(d). If a PSI report is prepared and its contents shared with

the defendant or defense counsel, then, "[p]rior to sentencing, the court shall permit the

defendant and the defendant's counsel to comment on the [PSI] and, in its discretion, may

permit the defendant and the defendant's counsel to introduce testimony or other information

that relates to any alleged factual inaccuracy contained in the report." R.C. 2951.03(B)(2). If

the trial court believes that any of the information contained in the PSI should not be

disclosed in accordance with R.C. 2951.03(B)(1)(a)-(d), the court, "in lieu of making the
                                               -5-
                                                                       Preble CA2017-01-001

report or any part of the report available, shall state orally or in writing a summary of the

factual information contained in the report that will be relied upon in determining the

defendant's sentence." R.C. 2951.03(B)(3). The court must then give the defendant or the

defendant's counsel the opportunity to comment upon the oral or written summary. Id.

       {¶ 19} Appellant contends that although a PSI report was prepared and utilized by the

trial court at sentencing, it was not shared with her or her defense counsel. In support of her

argument that the failure to provide her or her counsel with the PSI constitutes reversible

error, appellant cites to Liming, 2004-Ohio-168; and Posey, 2012-Ohio-1108.

       {¶ 20} In Liming, the defendant pled guilty to aggravated vehicular homicide. Liming at

¶ 7. The defendant and his counsel were provided with access to the PSI shortly before the

sentencing hearing. Id. at ¶ 8. The PSI contained information that the defendant had tested

above the legal limit for alcohol shortly after he wrecked his motor vehicle. Id. at ¶ 6, 10.

The defendant asked for a continuance of his sentencing hearing in order to present

evidence rebutting the test results indicating an elevated blood alcohol level. Id. at ¶ 13. The

trial court denied the defendant's request for a continuance and proceeded to sentence him

to a five-year prison term. Id. at ¶ 14, 17. On appeal, the Second District Court of Appeals

found that the trial court abused its discretion in denying the continuance as the defendant

was denied the opportunity to present evidence regarding factual inaccuracies in the PSI in

accordance with R.C. 2951.03(B)(2). Id. at ¶ 52. That is, the defendant was not given the

chance to present witnesses or evidence that he was sober at the time of the accident and

that the alcohol pads applied to his injuries were responsible for his elevated blood alcohol

level. Id. at ¶ 53.

       {¶ 21} In Posey, after the defendant pled no contest to two counts of assault, the trial

court requested that a PSI report be prepared. Posey, 2012-Ohio-1108, ¶ 2. In accordance

with the trial court's "standard procedure" of denying all defendants and defense attorneys
                                              -6-
                                                                            Preble CA2017-01-001

access to a PSI report, neither the defendant nor the defendant's counsel were permitted to

view the PSI prior to sentencing. Id. at ¶ 2, 6-7. On appeal, the Sixth District Court of

Appeals concluded that the trial court erred as the court's "'standard' procedure of

automatically denying all defendants and defense attorneys access to a PSI report does not

comply with the statutory due process and requirements provided by R.C. 2951.03(B)(3)." Id.

at ¶ 7.

          {¶ 22} The present case is distinguishable from Liming and Posey. Unlike in Liming

and Posey, there is nothing in the record demonstrating that appellant or her defense

counsel were denied access to the PSI. Neither appellant nor defense counsel objected at

the sentencing hearing to not receiving the opportunity to review the PSI; nor did appellant or

defense counsel ask for a continuance or recess to review the PSI. Further, there is nothing

in the record indicating the trial court had a "standard procedure" of not providing criminal

defendants or their attorneys with access to the PSI. Rather, the record reflects the trial

court ordered that a PSI be prepared, it was prepared, and the court referenced the PSI at

the sentencing hearing without any objection or comment from appellant or appellant's

counsel.

          {¶ 23} Accordingly, as there is nothing in the record to suggest that the trial court failed

to provide appellant or defense counsel with access to the PSI or the factual information

contained therein, we find no merit to appellant's arguments that she was denied due

process or that her rights under R.C. 2951.03 were violated. See, e.g., State v. Richardson,

2d Dist. Montgomery No. 23879, 2013-Ohio-1374, ¶ 16-17 (finding no merit to defendant's

argument that his rights under R.C. 2951.03 were violated by the trial court's alleged failure to

give him the opportunity to rebut information contained in the PSI where neither the

defendant nor his counsel objected to the court's recitation of the PSI and there was "nothing

in the record to suggest the court 'refused' [the defendant] the opportunity to rebut any
                                                  -7-
                                                                     Preble CA2017-01-001

purported inaccuracies contained therein").

      {¶ 24} Appellant's first assignment of error is, therefore, overruled.

      {¶ 25} Assignment of Error No. 2:

      {¶ 26} DEFENDANT-APPELLANT WAS DENIED HER DUE PROCESS RIGHTS AS

A RESULT OF PROSECUTORIAL MISCONDUCT.

      {¶ 27} In her second assignment of error, appellant argues she was denied due

process when the prosecutor had an improper ex parte communication with the sentencing

judge. Specifically, appellant contends the prosecutor provided the judge with a "letter" for

purposes of sentencing without also providing a copy of the letter to defense counsel. She

further argues the prosecutor acted improperly and denied her of her due process rights

when he failed to give her notice of his intent to present video evidence and testimony from

Dr. Vavul-Roediger at sentencing.

      {¶ 28} The right to procedural due process is found in the Fourteenth Amendment to

the United States Constitution and Section 16, Article I of the Ohio Constitution. Youngstown

v. Traylor, 123 Ohio St.3d 132, 2009-Ohio-4184, ¶ 8. "At a minimum, due process requires

notice and the opportunity to be heard." State v. Koller, 12th Dist. Warren No. CA2013-07-

069, 2014-Ohio-450, ¶ 25. "'A hearing before judgment, with full opportunity to present all

evidence and arguments which the party deems important, is * * * vital under the guaranty of

due process of law.'" Id., quoting Reed v. Morgan, 12th Dist. Butler No. CA2011-03-065,

2012-Ohio-2022, ¶ 11.

                                     Ex Parte "Letter"

      {¶ 29} Appellant contends "the prosecutor submitted a letter to the court for

consideration in sentencing without disclosing the letter to defense counsel" and references

the following statement by the court at sentencing in support of her claim that an ex parte

communication took place:
                                              -8-
                                                                        Preble CA2017-01-001

              THE COURT: When I look at the pre-sentence report, the
              State's memorandum that was submitted yesterday, the
              attachments to it, the Defendant's memorandum submitted, I
              believe, yesterday also, and the attachments to it, and I think a
              letter that was given to the court today from, I believe, the
              Defendant's daughter who says the Defendant was a great
              mother and would never harm her child.

       {¶ 30} "[L]etters from interested parties attempting to persuade the judge to their

viewpoint or to bring some information to the judge's attention constitute improper ex parte

communications." State v. Sanders, 188 Ohio App.3d 452, 2010-Ohio-3433, ¶ 20 (10th

Dist.). However, the only "letter" mentioned by the trial court at sentencing is a letter that was

submitted by appellant's daughter – not by the prosecutor, and no "letter" authored by the

state was included in the record on appeal. Furthermore, although appellant purports to

have knowledge of an ex parte "letter" allegedly being provided to the trial court by the

prosecutor, the record demonstrates appellant did not object at the sentencing hearing to the

supposed ex parte communication. "A failure to object to alleged prosecutorial misconduct

waives all but plain error." State v. Lamb, 12th Dist. Butler Nos. CA2002-07-171 and

CA2002-08-192, 2003-Ohio-3870, ¶ 13. Pursuant to Crim.R. 52(B), "[p]lain errors or defects

affecting substantial rights may be noticed although they were not brought to the attention of

the court." Plain error does not exist unless the error is obvious and but for the error, the

outcome of the proceeding would have been different. State v. Yanez, 12th Dist. Butler No.

CA2016-10-190, 2017-Ohio-7209, ¶ 23.

       {¶ 31} If an ex parte communication has occurred, "the complaining party must still

show some prejudicial impact from the ex parte communication." Sanders at ¶ 21, citing

State v. Lyons, 11th Dist. Ashtabula No. 2001-A-0056, 2003-Ohio-3494, ¶ 28, reversed on

other grounds in State v. Lyons, 101 Ohio St.3d 94, 2004-Ohio-27. Here, appellant claims

she was prejudicially impacted by the "letter" as it "adversely influenced the trial judge without

giving defense counsel or [appellant] an opportunity to be heard in response." We find no
                                               -9-
                                                                      Preble CA2017-01-001

merit to appellant's argument as there is no evidence in the record that the trial court relied

on the supposed ex parte "letter" in imposing appellant's sentence. The PSI and the

testimony and information presented at the sentencing hearing supports the trial court's

decision. Appellant cannot demonstrate prejudice as the trial court imposed a concurrent

nine-year prison term and not maximum, consecutive prison terms totaling an aggregate of

14 years as the state requested at sentencing and, presumably, would have requested in the

ex parte "letter."

       {¶ 32} Furthermore, appellant had an opportunity to be heard with respect to

sentencing. Not only did appellant's counsel file a sentencing memorandum, but defense

counsel was given the opportunity to present mitigation, rebut the information presented by

the state at the sentencing hearing, and present an argument as to why the court should

have imposed a community control sanction rather than a prison term. As appellant was not

denied due process and has not established a prejudicial impact from the prosecutor's

alleged ex parte communication, she has not demonstrated plain error and her arguments

are without merit.

                     Video Evidence and Testimony at Sentencing

       {¶ 33} Appellant also argues the prosecutor engaged in misconduct when he failed to

give her counsel notice that the state intended to present video evidence and testimony from

Dr. Vavul-Roediger at sentencing. Appellant contends that had the prosecutor given such

notice, defense counsel would have had "more time to appropriately prepare potential cross-

examination and/or rebuttal witnesses."

       {¶ 34} The record demonstrates that after Dr. Vavul-Roediger was called as a witness

and began to testify about Sylas' physical appearance upon his arrival at the hospital,

defense counsel objected to the prosecutor's "line of questioning * * * [as] superfluous and



                                             - 10 -
                                                                               Preble CA2017-01-001

unnecessary."1 The objection was overruled. At no point did appellant or defense counsel

object to the prosecutor's use of the four videos or the presentation of Dr. Vavul-Roediger's

testimony on the basis of surprise or lack of notice. As a result, appellant has waived all but

plain error on review. Lamb, 2003-Ohio-3870 at ¶ 13.

       {¶ 35} R.C. 2929.19(A) provides, in relevant part, that at a sentencing hearing, "the

offender, the prosecuting attorney, the victim or the victim's representative * * * and, with the

approval of the court, any other person may present information relevant to the imposition of

sentence in the case." Dr. Vavul-Roediger's testimony and the videos of Sylas taken from

appellant's cell phone and from Sylas' former foster family were relevant to showing Sylas'

physical health while in Mother's care and at the time of his death. Furthermore, the record

demonstrates that the state identified Dr. Vavul-Roediger as an expert during discovery and

her report, as well as Sylas' records from Dayton Children's Hospital, were provided to

defense counsel in May 2016.              Moreover, the videos introduced by the state at the

sentencing hearing were also identified and provided to defense counsel during discovery.


1. Defense counsel objected as follows:

               [PROSECUTOR]: And with respect to the hair that you noted, what is the
               importance of the hair? What condition was the hair in and what does that
               suggest to you in terms of his nourishment?

               [DEFENSE COUNSEL]: Your Honor, I'm going to object to the line of
               questioning here. We're not – this isn't a trial. This is a sentencing. She's
               admitted to the guilt. Interactions at this point I think the questioning is
               superfluous and unnecessary.

               [PROSECUTOR]: The Rules of Evidence don't apply and this court is being
               asked to impose a fair and just sentence based upon this Defendant's crimes.
               She has been charged with Child Endangering, which includes the general
               manner in which she cared for this child up to and including any abuse she
               effected on the child or permitted.

               And his physical condition on the date in question is central in the State's
               judgment to the court's ability to evaluate the severity of her conduct.

               THE COURT: And I agree. I have no context because there was a plea.
               There was no trial. There was no presentation of evidence. So the court will
               grant some leeway with respect to the State's attempt to present evidence to
               put this in context.
                                                  - 11 -
                                                                                     Preble CA2017-01-001

As defense counsel was provided with all this information more than six months before the

sentencing hearing was held, appellant cannot claim she or her counsel were not given

notice or were surprised by the materials used at sentencing.2

        {¶ 36} Moreover, appellant and her counsel were given some notice by the prosecutor

of the state's intent to introduce Dr. Vavul-Roediger's testimony at sentencing. When

appellant moved to continue her sentencing hearing from November 30, 2016 to a later date,

the prosecutor filed a memorandum in opposition.                      The prosecutor indicated he had

previously sought to have appellant sentenced on November 30, 2016 "to accommodate

professional witness testimony, given the witness' limited unavailability [sic]. This date/time

was scheduled nearly one month ago and a subpoena issued accordingly." The court's

docket indicates that on November 1, 2016, the state subpoenaed Dr. Vavul-Roediger to

appear at appellant's sentencing hearing.

        {¶ 37} As the prosecutor subpoenaed Dr. Vavul-Roediger, thereby giving some notice

of his intent to present her testimony at the sentencing hearing, and provided all the materials

introduced at the sentencing hearing to defense counsel during discovery, we find no

impropriety in the prosecutor's conduct. Appellant's prosecutorial misconduct claim fails as

she cannot establish that she was prejudiced by the prosecutor's presentation of the videos

or Dr. Vavul-Roediger's testimony. Additionally, appellant's claim that her due process rights

were violated also fails as she was given advance notice of the materials used at sentencing,

her defense counsel had the opportunity to cross-examine Dr. Vavul-Roediger, and she was

permitted to present mitigation, information, and argument at the sentencing hearing as to

the severity of her conduct and the type and duration of sentence she believed was



2. We further note that the introduction of the videos and Dr. Vavul-Roediger's testimony was permissible and
not in violation of any evidentiary rules, as Evid.R. 101(C) "clearly identifies sentencing hearings as among those
certain criminal proceedings in which the rules of evidence, including the hearsay rule, do not apply." State v.
Bene, 12th Dist. Clermont No. CA2005-09-090, 2006-Ohio-3628, ¶ 21.
                                                      - 12 -
                                                                Preble CA2017-01-001

appropriate for her crimes. Appellant's arguments are, therefore, without merit and her

second assignment of error is overruled.

      {¶ 38} Judgment affirmed.


      S. POWELL and M. POWELL, JJ., concur.




                                           - 13 -